Proceeding under article 78 of the Civil Practice Act to review a determination of the State Tax Commission which disallowed petitioner’s claim for a deduction in his 1938 income tax return of the sum of $28,000, as a bad debt, and imposed an additional tax of $2,240. In 1929 title to a residential property in the city of Buffalo was taken in the name of petitioner’s wife, the purchase price of which was $225,000. Petitioner asserts that he gave his wife $125,000 towards the purchase. The balance of $100,000 was secured by a- mortgage executed by Ms wife, and petitioner guaranteed the payment of the bond given in connection therewith. Subsequently he was called upon to pay the major portion of a deficiency judgment entered after foreclosure and sale. A payment of $28,000 which he made thereon he seeks to deduct from his 1938 income tax return as a bad debt which his wife owes to him. The State Tax Commission has determined that the whole transaction of purchase was a gift by petitioner to his wife of the property for residential purposes, and that she had no obligation to him to pay the sum mentioned. Inferences which the commission might legitimately draw from the undisputed facts support the commission’s decision. Determination confirmed, without costs. All concur.